              Case 1:18-cv-00800-LY Document 58 Filed 04/24/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


RICHARD MEYER,                               §
         Plaintiff                           §
                                             §
v.                                           §         Case No. 1:18-cv-00800-LY
                                             §
MARK WAID,                                   §
        Defendant                            §



                JOINT REPORT ON ALTERNATIVE DISPUTE RESOLUTION


TO THE HONORABLE JUDGE LEE YEAKEL:

       Pursuant to the court’s scheduling order (Dkt. No. 50), as amended by agreement of the

parties, and Local Rule CV-88, the parties submit this Joint Report on Alternative Dispute

Resolution, as follows:

1.     Status of settlement discussions.

       As required by the Local Rules and the Scheduling Order, the parties have exchanged

settlement offers.

2.     Responsible persons.

       It is anticipated that the persons responsible for any settlement negotiations that may occur

in the future will be Plaintiff Richard Meyer, by and through his attorney of record, and Defendant

Mark Waid, by and through his attorney of record.

3.     ADR evaluation.

       At this time the parties do not believe this case is a good candidate for alternative dispute

resolution.


                                                 -1-
          Case 1:18-cv-00800-LY Document 58 Filed 04/24/20 Page 2 of 3




Dated: April 24, 2020                Respectfully Submitted,

                                     /s/ Dale L. Roberts
                                     Daniel H. Byrne
                                     State Bar No. 03565600
                                     dbyrne@fbhg.law
                                     Dale L. Roberts
                                     State Bar No. 24001123
                                     droberts@fbhg.law
                                     Fritz, Byrne, Head & Gilstrap, PLLC
                                     221 W. 6th Street, Suite 960
                                     Austin, TX 78701
                                     512.476.2020 Telephone
                                     512.477.5267 Facsimile

                                     COUNSEL FOR PLAINTIFF

                                     AND


                                     /s/ Ryan Pierce
                                      Beverly Reeves
                                     State Bar No. 16716500
                                     breeves@reevesbrightwell.com
                                     Ryan Pierce
                                     State Bar No. 24035413
                                     rpierce@reevesbrightwell.com
                                     Reeves & Brightwell LLP
                                     221 W. 6th Street, Suite 1000
                                     Austin, TX 78701-3410
                                     512.334.4500 Telephone
                                     512.334.4492 Facsimile

                                     Mark S. Zaid, Esq.
                                     D.C. Bar #440532 (admitted Pro Hac Vice)
                                     Mark@MarkZaid.com
                                     Mark S. Zaid, P.C.
                                     1250 Connecticut Ave., N.W., Suite 700
                                     Washington, D.C. 20036
                                     202.454.2809 Telephone
                                     202.330.5610 Facsimile

                                     ATTORNEYS FOR DEFENDANT




                                       -2-
          Case 1:18-cv-00800-LY Document 58 Filed 04/24/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, a true and correct copy of the foregoing document
was sent via CM/ECF electronic filing to the following:

                      Daniel H. Byrne
                      Dale L. Roberts
                      Fritz, Byrne, Head & Gilstrap, PLLC
                      221 W. 6th Street, Suite 960
                      Austin, TX 78701
                      dbyrne@fbhg.law
                      droberts@fbhg.law


                                            /s/ Ryan Pierce
                                            Ryan Pierce




                                               -3-
